UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2014 Date of reporting period: March 31, 2014 Item 1. Reports to Stockholders. Chase Growth Fund § Chase Mid-Cap Growth Fund Semi-Annual Report Dated March 31, 2014 Chase Investment Counsel Corporation 300 Preston Avenue Suite 500 Charlottesville, Virginia 22902-5096 Adviser: 434-293-9104 Shareholder Servicing: 888-861-7556 www.chasegrowthfunds.com Chase Funds May 1, 2014 Dear Fellow Shareholder: We are pleased to present our combined semi-annual report for the Chase Growth Fund (NASDAQ: CHASX, CHAIX) and the Chase Mid-Cap Growth Fund (NASDAQ: CHAMX, CHIMX) for the period ended March 31, 2014.At the end of the first quarter, over 3,000 shareholders have $105 million invested in both classes of the Chase Growth Fund, while the Chase Mid-Cap Growth Fund has assets of $39 million with approximately 1,800 shareholders in both classes.We appreciate the trust all of you have placed in our management and we want to extend a special welcome to new shareholders since our November 26, 2013 letter. Fund Performance Overview We seek high quality stocks which are reasonably priced relative to their growth rates.We follow a disciplined investment process which combines fundamental and technical analysis seeking to control risk and build sound portfolios. During the six months ended March 31, 2014, market indexes rose relatively steadily, with both the Dow Jones Industrial Average up about 10% and the S&P 500® Index up about 12.5% on a total return basis.The Russell 1000® Growth Index was up 11.7% and the Russell Midcap® Growth Index was up 10.4% during this same period.The following is a discussion of the components and drivers of the performance of each Fund, as well as how the characteristics of the underlying stocks compare with those in the Russell 1000® Growth Index and the Russell Midcap® Growth Index, respectively. Chase Growth Fund (CHASX and CHAIX) 6 months ended 3/31/14 Chase Growth Fund Class N (CHASX) +16.80% Chase Growth Fund Institutional Class (CHAIX) +16.96% Russell 1000® Growth Index +11.67% Lipper Large Cap Growth Funds Index +10.62% On March 31st, the Chase Growth Fund was invested in 41 stocks. They range in market capitalization from $5.8 billion (Signature Bank (New York NY)) to $140.3 billion (The Walt Disney Co.). The Chase Growth Fund’s relative outperformance over the past six months is attributable to broadly positive stock selection effects.These effects were positive in most sectors, with the largest contribution from the outperformance of our stocks in the Consumer Staples, Health Care, and Technology sectors.For the six months ended March 31, 2014, our five best performing stocks were McKesson Corp. +36.42%, Actavis plc +36.27%, SanDisk Corp. +34.12%, Skyworks Solutions, Inc. +31.50%, and Alliance Data Systems Corp. +28.51%.Our five worst performing stocks were Oceaneering International, Inc. -14.48%, NetApp, Inc. -7.89%, O’Reilly Automotive, Inc. -3.82%, Hanesbrands Inc. -3.42%, and Scripps Networks Interactive, Inc. -2.13%. Chase Funds The chart below compares the characteristics of Chase Growth Fund stocks to the stocks in the Russell 1000® Growth Index.Chase Growth Fund stocks have higher five-year average annual earnings per share growth rates of 23% vs. 18% for the Russell 1000® Growth Index.They are expected to have earnings growth (based on consensus earnings forecasts for their underlying companies) in 2014 of 21% vs. 14%, and revenue growth of 16% vs. 9%.Despite these stronger growth characteristics, they have sold at lower Price-Earnings ratios (P/E) than the Russell 1000® Growth Index (16.5X vs. 19.0X) based on 2014 estimated earnings.Relative to their growth rates, we believe our stocks are more reasonably priced, selling at 0.73 times their five-year historical growth rates compared to 1.06 times for the Russell 1000® Growth Index and 0.77 times their projected one-year growth rates compared to 1.32 times for the Russell 1000® Growth Index. March 31, 2014 CHASE GROWTH FUND STOCKS vs. RUSSELL 1000® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2014) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. Chase Mid-Cap Growth Fund (CHAMX and CHIMX) 6 months ended 3/31/14 Chase Mid-Cap Growth Fund Class N (CHAMX) +8.41% Chase Mid-Cap Growth Fund Institutional Class (CHIMX) +8.52% Russell Midcap® Growth Index +10.44% Lipper Mid-Cap Growth Funds Index +9.99% On March 31st, the Chase Mid-Cap Growth Fund was invested in 44 stocks.They range in market capitalization from $1.2 billion (Hanger Inc.) to $18.2 billion (Mylan Inc.). The Chase Mid-Cap Growth Fund lagged its benchmark, the Russell Midcap® Growth Index, during the last six months.Most of the Fund’s underperformance was attributable to negative stock selection in the Consumer Discretionary, Energy, Financials, and Industrials sectors.This was partially offset by positive stock selection effects in the Health Care and Technology sectors.For the six months ended March 31, 2014, our five best performing stocks were ARRIS Group, Inc. +58.94%, MasTec Inc. +42.06%, Salix Pharmaceuticals, Ltd. +40.48%, Skyworks Solutions, Inc. +36.12%, and InvenSense, Inc. +35.13%. Our five worst performing stocks were Ocwen Financial Corp. -19.91%, AmTrust Financial Services, Inc. -18.96%, Atwood Oceanics, Inc. -17.37%, LKQ Corp. -16.85%, and Oasis Petroleum Inc. -16.52%. The chart below compares the characteristics of Chase Mid-Cap Growth Fund stocks to the stocks in the Russell Midcap® Growth Index.Chase Mid-Cap Growth Fund stocks have higher five-year average annual earnings per share 2 Chase Funds growth rates of 23% vs. 21% for the Russell Midcap® Growth Index.The Fund’s stocks are expected to have earnings growth (based on consensus earnings forecasts for their underlying companies) in 2014 of 19% vs. 16%, and revenue growth of 15% vs. 12%.Despite these stronger growth rates, the Fund’s stocks have sold at lower P/E ratios than the Russell Midcap® Growth Index (16.3X vs. 21.6X) based on 2014 estimated earnings.Relative to their growth rates, we believe our mid-cap stocks are more reasonably priced, selling at 0.71 times their five-year historical growth rates compared to 1.03 times for the Russell Midcap® Growth Index and 0.86 times their projected one-year earnings growth rates compared to 1.37 times for the Russell Midcap® Growth Index. March 31, 2014 CHASE MID-CAP GROWTH FUND STOCKS vs. RUSSELL MIDCAP® GROWTH INDEX Source:Chase Investment Counsel Corporation.This information is based on certain assumptions and historical data.None of the projected information provided (including estimated EPS numbers for 2014) is a prediction of future results for the Fund or companies held in the Fund’s portfolio. Market Outlook Markets continue to be driven by Federal Reserve Board efforts to “taper” its Quantitative Easing Program, by fears of an economic and earnings slowdown in part due to fierce winter weather in many parts of the country and by growing global turmoil in general.Overall, however, markets were fairly flat in the first quarter of 2014.As we begin the second quarter, there is some concern that equity markets, or at least certain sectors of equity markets, are fairly valued and due to enter a consolidation period or perhaps a correction. As a result of our bottom up as opposed to a top-down investment process, we focus on equities that we believe will have strong and consistent earnings growth.Based on historical norms, our high quality, more consistent growth stocks appear even cheaper now than stocks in general, and we believe they are in a good position to continue their earnings growth in a slower growing economy.The large-cap equities we held on March 31st are estimated to have earnings growth of about 21% in 2014; our mid- cap equities 19%, while on the same basis, the Russell 1000® Growth and Russell Midcap® Growth Indexes’ earnings growth are estimated to be up only about 14.4% and 15.8%, respectively.Our large and mid-cap portfolios are also paying less on a forward P/E basis for those earnings growth rates relative to their respective benchmarks. For now we feel that the weight of the evidence suggests the primary uptrend has further to run and any near term correction should be used to buy the strongest stocks in the strongest industries.After last year’s exceptional performance it would not be surprising to see range-bound markets until the earnings and economic environment clear up.We believe following our conservative philosophy and disciplined investment approach will be increasingly important as we navigate the balance of 2014. 3 Chase Funds TOP 10 HOLDINGS Chase Growth Fund Chase Mid-Cap Growth Fund 1. Constellation Brands, Inc. % 1. ARRIS Group, Inc. % 2. Actavis plc % 2. InvenSense, Inc. % 3. McKesson Corp. % 3. Skyworks Solutions, Inc. % 4. Skyworks Solutions, Inc. % 4. Signature Bank % 5. Alliance Data Systems Corp. % 5. Polaris Industries, Inc. % 6. Thermo Fisher Scientific, Inc. % 6. Microchip Technology, Inc. % 7. SanDisk Corp. % 7. IAC InterActiveCorp % 8. Gilead Sciences, Inc. % 8. Jarden Corp. % 9. CBS Corp. % 9. Mylan, Inc. % Packaging Corp of America % Spectrum Brands Holdings, Inc. % Peter W. Tuz, CFA Edward S. Painvin, CFA, CMT President & Director Senior Vice President & Director Brian J. Lazorishak, CFA, CIC, CIPM, CMT Robert ‘Buck’ C. Klintworth, CMT Senior Vice President Vice President Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The Mid-Cap Growth Fund invests in mid-cap companies, which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in foreign securities traded on U.S. exchanges, which involve greater volatility and political, economic and currency risks and differences in accounting methods.Growth stocks are typically more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Diversification does not assure a profit or protect against loss in a declining market. The opinions expressed above are those of the investment adviser, are subject to change, and any forecasts made cannot be guaranteed. The Dow Jones Industrial Average (DJIA) is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. The Russell 1000® Growth Index contains those securities in the Russell 1000® Index with a greater-than-average growth orientation.Companies in this index tend to exhibit higher price-to-book and price-to-earnings ratios, lower dividend yields and higher forecasted growth rates. The Russell Midcap® Growth Index is a market capitalization-weighted index that measures the performance of those Russell mid-cap companies with higher price-to-book ratios and higher forecasted growth values.The stocks are also members of the Russell 1000® Growth Index. The Lipper Large Cap Growth Funds Index is comprised of funds that invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) of greater than 300% of the dollar-weighted median market capitalization of the S&P MidCap 400® Index. 4 Chase Funds The Lipper Mid-Cap Growth Funds Index measures the performance of funds in the midcap growth category as tracked by Lipper, Inc. You cannot invest directly in an index. Please note our Chase Funds do not have any sales charges but management fees and other expenses still apply. Please refer to the prospectus for further details. Fee waivers are in effect for the Mid-Cap Growth Fund. In the absence of fee waivers, total return would be reduced. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult a tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Funds nor any of their representatives may give legal or tax advice. Fund holdings and sector weightings are subject to change and are not a recommendation to buy or sell any security. Earnings growth and revenue growth for a fund holding does not guarantee a corresponding increase in the market price of the holding or the fund. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. The Price-Earnings Ratio (“P/E”) is the most common measure of how expensive a stock is. The Chase Funds are distributed by Quasar Distributors, LLC. 5 Chase Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at March 31, 2014 (Unaudited) Chase Growth Fund Chase Mid-Cap Growth Fund Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 6 Chase Funds EXPENSE EXAMPLE at March 31, 2014 (Unaudited) As a shareholder of a fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/13 – 3/31/14). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.43% and 1.18% per the operating expenses limitation agreement for the Chase Mid-Cap Growth Fund Class N and Institutional Class, respectively.Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Beginning Account Ending Account Expenses Paid During Value 10/1/13 Value 3/31/14 Period 10/1/13 – 3/31/14* Chase Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.43% for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 10/1/13 Value 3/31/14 Period 10/1/13 – 3/31/14* Chase Growth Fund (Institutional Class) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.18% for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. 7 Chase Funds EXPENSE EXAMPLE at March 31, 2014 (Unaudited), Continued Beginning Account Ending Account Expenses Paid During Value 10/1/13 Value 3/31/14 Period 10/1/13 – 3/31/14* Chase Mid-Cap Growth Fund (Class N) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.43% for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. Beginning Account Ending Account Expenses Paid During Value 10/1/13 Value 3/31/14 Period 10/1/13 – 3/31/14* Chase Mid-Cap Growth Fund (Institutional Class) Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.18% for the period, multiplied by the average account value over the period, multiplied by 182 (days in most recent fiscal half-year) / 365 days to reflect the one-half year expense. 8 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares COMMON STOCKS:99.5% Value Aerospace/Aircraft:3.0% B/E Aerospace, Inc.* $ Precision Castparts Corp. Asset Management:1.5% Ameriprise Financial, Inc. Auto/Auto Parts:2.3% Wabco Holdings, Inc.* Beverage:3.5% Constellation Brands, Inc. - Class A* Biotechnology:5.3% Biogen Idec, Inc.* Gilead Sciences, Inc.* Broadcast Media:4.9% CBS Corp. - Class B Comcast Corp. Chemicals:2.8% Westlake Chemical Corp. Chemicals - Specialty:1.9% PPG Industries, Inc. Computer - Semiconductors:2.9% SanDisk Corp. Computer Software - Enterprise:2.6% Check Point Software Technologies Ltd.*+ Construction & Engineering:2.6% Chicago Bridge & Iron Co. N.V.+ Containers:2.8% Packaging Corp of America Dental Supplies:2.5% Henry Schein, Inc.* The accompanying notes are an integral part of these financial statements. 9 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Shares Value Drugs - Generic:5.5% Actavis plc*+ $ Mylan, Inc.* Drugs - Proprietary:2.3% AbbVie, Inc. Electrical Equipment:2.0% AMETEK, Inc. Electrical Instruments:2.9% Thermo Fisher Scientific, Inc. Energy/Integrated:1.7% EOG Resources, Inc. Energy/Oil & Gas Exploration & Production:1.7% Continental Resources, Inc.* Finance/Banks:2.1% Signature Bank* Finance/Information Services:5.3% MasterCard, Inc. - Class A Visa, Inc. - Class A Food:2.5% Hershey Co. Gaming and Lodging:2.1% Las Vegas Sands Corp. Health Care Distribution:3.3% McKesson Corp. Information Services:3.0% Alliance Data Systems Corp.* Internet Retail:2.7% Priceline.com, Inc.* Leisure Time:4.9% Harley-Davidson, Inc. Walt Disney Co. The accompanying notes are an integral part of these financial statements. 10 Chase Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Shares Value Machinery:2.0% Ingersoll-Rand PLC+ $ Media & Advertising:1.0% Scripps Networks Interactive, Inc. - Class A Railroad:2.3% Union Pacific Corp. Retail Drug Stores:2.3% CVS Caremark Corp. Semiconductors:6.0% Microchip Technology, Inc. Skyworks Solutions, Inc.* Service Companies:2.6% Cognizant Technology Solutions - Class A* Telecommunication Equipment:2.7% QUALCOMM, Inc. Total Common Stocks (Cost $78,172,426) SHORT-TERM INVESTMENTS:1.1% Invesco STIT Treasury Portfolio - Institutional Class, 0.02%# Total Short-Term Investments (Cost $1,181,691) Total Investments in Securities (Cost $79,354,117):100.6% Liabilities in Excess of Other Assets:(0.6)% ) Net Assets:100.00% $ + U.S. traded security of a foreign issuer. * Non-income producing security. # Rate shown is the 7-day annualized yield as of March 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 11 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares COMMON STOCKS:97.8% Value Airlines:2.0% Allegiant Travel Co. $ Asset Management:1.6% WisdomTree Investments, Inc.* Auto/Auto Parts:1.5% LKQ Corp.* Broadcast Media:2.2% AMC Networks, Inc. - Class A* Building Products:2.2% Fortune Brands Home & Security, Inc. Business Services:6.1% Huron Consulting Group, Inc.* Portfolio Recovery Associates, Inc.* Robert Half International, Inc. Chemicals - Specialty:4.1% Airgas, Inc. Cytec Industries, Inc. Computer - Networking:2.1% Web.com Group, Inc.* Computer Software - Enterprise:2.3% Synchronoss Technologies, Inc.* Drugs - Generic:2.6% Mylan, Inc.* Drugs - Proprietary:3.8% Akorn, Inc.* Salix Pharmaceuticals, Ltd.* Education Services:2.3% Grand Canyon Education, Inc.* Electrical Instruments:2.4% FEI Co. The accompanying notes are an integral part of these financial statements. 12 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Shares Value Energy/Oil Service:3.9% Bristow Group, Inc. $ Oceaneering International, Inc. Finance/Banks:2.6% Signature Bank* Finance/Information Services:2.2% Fiserv, Inc.* Food:2.4% Pinnacle Foods, Inc. Footwear:2.3% Iconix Brand Group, Inc.* Health Care Services:1.8% Hanger, Inc.* Household Products:5.1% Jarden Corp.* Spectrum Brands Holdings, Inc. Information Services:2.3% Alliance Data Systems Corp.* Internet Retail:2.6% IAC InterActiveCorp. Leisure Time:6.2% Cinemark Holdings, Inc. Harley-Davidson, Inc. Polaris Industries, Inc. Machinery:4.3% Calgon Carbon Corp.* Flowserve Corp. Medical Systems/Equipment:2.3% CareFusion Corp.* The accompanying notes are an integral part of these financial statements. 13 Chase Mid-Cap Growth Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited), Continued Shares Value Retail - Discount:1.8% Dollar Tree, Inc.* $ Retail - Specialty:3.8% Dick’s Sporting Goods, Inc. Tractor Supply Co. Semiconductors:8.7% InvenSense, Inc.* Microchip Technology, Inc. Skyworks Solutions, Inc.* Service Companies:2.2% Team Health Holdings, Inc.* Shipping:2.5% Kirby Corp.* Telecommunication Equipment:3.1% ARRIS Group, Inc.* Telecommunication Services:2.5% MasTec Inc.* Total Common Stocks (Cost $30,414,710) SHORT-TERM INVESTMENTS:2.3% Invesco STIT Treasury Portfolio - Institutional Class, 0.02%# Total Short-Term Investments (Cost $928,604) Total Investments in Securities (Cost $31,343,314):100.1% Liabilities in Excess of Other Assets:(0.1)% ) Net Assets:100.00% $ * Non-income producing security. # Rate shown is the 7-day annualized yield as of March 31, 2014. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 14 Chase Funds (This Page Intentionally Left Blank.) 15 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2014 (Unaudited) Chase Chase Mid-Cap Growth Fund Growth Fund ASSETS Investments in securities, at value (identified cost $79,354,117 and $31,343,314, respectively) $ $ Cash — Receivables Fund shares issued Dividends and interest Prepaid expenses Total assets LIABILITIES Payables Securities purchased — Due to Adviser Fund shares redeemed Administration fees Transfer agent fees and expenses Shareholder servicing fees Audit fees Fund accounting fees Custody fees Legal fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 16 Chase Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2014 (Unaudited), Continued Chase Chase Mid-Cap Growth Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class N Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Institutional Class Shares Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain from investments Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 17 Chase Funds STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) Chase Chase Mid-Cap Growth Fund Growth Fund INVESTMENT INCOME Income Dividends (net of withholding tax and issuance fees of $470 and $0, respectively) $ $ Interest Total income Expenses Advisory fees (Note 4) Administration fees (Note 4) Shareholder servicing fees - Class N Shares (Note 5) Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Registration fees Audit fees Custody fees (Note 4) Printing and mailing expense Legal fees Miscellaneous Trustees fees Chief Compliance Officer fee (Note 4) Insurance expense Interest expense (Note 7) 26 — Total expenses Less: fees waived by Adviser (Note 4) — ) Net expenses Net investment loss ) ) REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain from investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 18 Chase Funds (This Page Intentionally Left Blank.) 19 Chase Growth Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 Year Ended (Unaudited) Sept. 30, 2013 NET INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ ) $ Net realized gain from investments and written options Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class N Shares — ) Institutional Class Shares — ) From net realized gain on investments Class N Shares ) ) Institutional Class Shares ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase/(decrease) in net assets derived from net change in outstanding shares (a) ) Total increase/(decrease) in net assets ) NET ASSETS Beginning of period End of period $ $ Accumulated net investment loss $ ) $ ) The accompanying notes are an integral part of these financial statements. 20 Chase Growth Fund STATEMENTS OF CHANGES IN NET ASSETS, Continued (a) A summary of share transactions is as follows: Class N Shares Six Months Ended March 31, 2014 Year Ended (Unaudited) Sept. 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed* ) Net increase/(decrease) $ $ ) * Net of redemption fees of $ $ Institutional Class Shares Six Months Ended March 31, 2014 Year Ended (Unaudited) Sept. 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed* ) Net increase/(decrease) $ ) $ ) * Net of redemption fees of $
